                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



KEVIN ANTHONY CHEAVES,

               Petitioner,                                    Case No. 2:17-CV-109
v.
                                                              HON. GORDON J. QUIST
CONNIE HORTON,

               Respondent.
                                /

                                   ORDER ADOPTING
                             REPORT AND RECOMMENDATION

       On September 13, 2019, Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R) recommending that the Court deny Petitioner’s petition for writ of habeas

corpus because it is barred by the one-year statute of limitations. The magistrate judge further

recommended that the Court deny Petitioner a certificate of appealability.

       Petitioner has filed Objections to the R & R, arguing that the Court has jurisdiction to review

his claim. (ECF No. 14 at PageID.71.) Having conducted a de novo review of the R & R in light

of Petitioner’s Objections, the Court finds no reason to reject the R & R. The fact that the Court has

jurisdiction has nothing to do with whether the petition is timely. Petitioner does not address the

statute-of-limitations issue, which was the sole ground that the magistrate judge cited for dismissal.

Accordingly, the Court will adopt the R & R as the Opinion of the Court.

       Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v. Ohio,

263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned assessment

of each claim” to determine whether a certificate is warranted. Id. Each issue must be considered
under the standards set forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473, 120 S. Ct.

1595 (2000). Murphy, 263 F.3d at 467. Therefore, the Court has considered Petitioner’s claims,

including his Objections, under the Slack standard.

       Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” For the reasons stated above, the Court finds that

reasonable jurists could not find that this Court’s conclusion that Petitioner’s petition is untimely

was debatable or wrong. Thus, the Court will deny Petitioner a certificate of appealability.

       Therefore,

       IT IS HEREBY ORDERED that the September 13, 2019, Report and Recommendation

(ECF No. 13) is APPROVED AND ADOPTED as the Opinion of the Court, and Petitioner’s

Objections (ECF No. 14) are OVERRULED.

       IT IS FURTHER ORDERED that Petitioner’s habeas petition and amended petition (ECF

Nos. 1, 12) are DENIED as barred by the one-year statute of limitations.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       A separate judgment will enter.

       This case is concluded.


Dated: October 3, 2019                                      /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
